Citation Nr: 1757811	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome with degenerative joint disease. 

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease.

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for residuals of a tailbone injury.   

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to service connection for a left hip disability.  

8.  Entitlement to service connection for a neck disability.  

9.  Entitlement to service connection for a right foot disability.  

10. Entitlement to service connection for a left foot disability.  

11. Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

12. Entitlement to service connection for acquired psychiatric disability.  

13. Entitlement to service connection for a dental disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2009, June 2013, and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The January 2009 decision addressed service connection for back disability while the January 2015 decision addressed service connection for right foot disability.  The other appealed issues were addressed in the June 2013 decision.  In August 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record.  The record in this matter consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the March 2017 Supplemental Statement of the Case (SSOC).   

The service connection issues regarding foot and neck disability will be addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A neck disability was not incurred during service or within one year of separation, and is not attributable to service.  

2.  A right foot disability was not incurred during service or within one year of separation, and is not attributable to service.  

3.  A left foot disability was not incurred during service or within one year of separation, and is not attributable to service.  


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by service, and cervical spine arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


2.  A right foot disability was not incurred in or aggravated by service, and right foot arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  A left foot disability was not incurred in or aggravated by service, and left foot arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and records from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, the reports of which are adequate to address the claims decided below.       

VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in August 2017.  The VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103 (c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the VLJ noted the appellate issues decided herein and ensured clarification regarding the evidence that would support the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Service Connection for Neck and Foot Disability 

The Veteran claims that he incurred neck and bilateral foot disability during service.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran, and VA compensation examination reports and opinions dated in November 2011 and June 2015.  This evidence demonstrates that the Veteran has had neck and bilateral foot disability during the appeal period.  Private and VA medical evidence documents that the Veteran has had arthritis in his cervical spine and his feet.  The evidence also demonstrates, however, that neither disability was incurred during service.  

	Neck Disability 

The evidence does not indicate that the Veteran incurred neck disability during service, manifested the disorder within the first year of separation from service, or otherwise developed the disorder as the result of service.  

A March 1988 STR notes a complaint of neck pain.  However, the remainder of the STRs does not "note" any complaints, diagnoses, or treatment for neck disability.  In the February 1989 separation report of medical history, the Veteran did not indicate a history of neck problems during military service.  The March 1989 separation report of medical examination is negative for neck disability, and actually notes that clinical examination of the neck and cervical spine was normal.  The earliest post-service evidence of neck disability is found in the mid 2000s, over 15 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Private medical evidence dated in 2005 indicates that the Veteran sought treatment for neck disability after sneezing and experiencing pain and radiation into an upper extremity.  The records note a diagnosis of degenerative changes in the cervical spine.  These records indicate recent onset of symptoms following the sneezing injury.  Thus, no evidence dated from service discharge to mid 2005 indicates that the Veteran then had chronic neck disability.  The record does not document the existence of chronic neck disability during service, within the first year of separation from service, or for many years following service.  The preponderance of the evidence indicates that, for approximately 15 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity in the neck or cervical spine, such as the arthritis noted in 2005.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.  The evidence demonstrates that the Veteran's neck disability is not due to service.  

Moreover, the medical evidence addressing the issue of nexus indicates no relationship between service and current neck disability.  In the only medical opinion of record addressing this issue, the June 2015 VA examiner indicated that the neck disability did not relate to service.  Rather, the examiner stated that the current problem likely manifested years after service given that the onset of disability occurred in 2005 as the result of sneezing and consequent neck pain and radiation into the arm.  Further, the examiner noted the Veteran's report that he experienced a neck injury in 2002 as the result of a work-related accident.  As the June 2015 VA opinion is based on the evidence of record, addresses probability, and is explained, the opinion is persuasive.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Furthermore, the entirety of the evidence tends to support this examiner's opinion - the STRs and post-service evidence indicates onset of disability many years after service.  See Maxson, supra.  In sum, the medical evidence countering the Veteran's claim preponderates against his claim.  See Gilbert and Alemany, both supra.  

To review, no evidence of record indicates chronic manifestations during service or within the first year of discharge from service of the Veteran's neck disability.  Indeed, the preponderance of the evidence establishes that the Veteran did not have chronic pathology during service or within one year of separation.  A chronic disease entity was not "noted" during service and any argument regarding continuity is inconsistent with the normal separation examination report in March 1989, and the absence of evidence of disability for over 15 years afterward.  In short, there is no reliable evidence linking remote post-service onset to service.  Further, as detailed below, the lay assertions of a relationship to service are inconsistent with the record and are not credible.

	Foot Disability 

The STRs document that the Veteran complained of bilateral foot problems during service.  In STRs dated between 1976 and 1983, the Veteran complained of right foot pain.  The record indicates pain from a ganglion cyst, from dropping a heavy object on his foot, and from exposure to cold weather conditions.  The preponderance of the evidence indicates, however, that the current bilateral foot disability is unrelated to service, and did not manifest to a compensable degree within the first year of discharge from service.  The STRs dated between 1983 and 1989 do not note complaints, diagnoses, or treatment for a foot problem.  The Veteran did not note a foot problem in the February 1989 separation report of medical history.  The March 1989 separation report of medical examination, dated approximately six years after the last complaint in service, does not note foot problems.  Rather, the March 1989 report notes the Veteran's feet as normal on examination.  In sum, medical evidence dated during service demonstrates that the Veteran complained of foot pain.  However, the evidence also demonstrates that he did not develop a chronic foot problem during service, or within the first year of separation from service.  Rather, when examined just prior to discharge from service, the Veteran's feet were normal.

Moreover, the record contains no evidence dated between 1989 and the early 2000s indicating a foot problem.  Indeed, the earliest medical evidence of record of any post-service foot problem is found in medical evidence indicating a work-related foot injury in 2002.  See Maxson, supra.  Thus, no evidence dated between March 1989 and 2002 indicates that the Veteran then had chronic foot disability.  The record does not document the existence of chronic foot disability during service, within the first year of separation from service, or for many years following service.  The preponderance of the evidence indicates that, for approximately 13 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity in the foot.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.  Indeed, the evidence demonstrates that the Veteran's foot disability is not due to service.  

Moreover, the preponderance of the evidence addressing the issue of medical nexus indicates no relationship between service and current foot disability.  The record contains November 2011 and June 2015 VA medical opinions addressing this issue.  

The November 2011 examiner noted diagnoses of hallux valgus, metatarsalgia, "malunion or nonunion of tarsal or metatarsal bones," foot problems related to diabetes mellitus type II (diabetes), and "degenerative or traumatic arthritis" in the left foot.  The examiner also noted the Veteran's report that he dropped a machine gun on his left foot during service.  However, the examiner found left foot disability likely unrelated to service.  In support, the examiner noted that STRs did not indicate left foot injury, but rather a right foot injury similar to the one the Veteran described.  The examiner indicated that left foot disability "could have been caused by such an injury" given that mistakes are made in STR entries.  But the examiner indicated that it would be speculative to relate left foot disability to service given the contradiction between the Veteran's claim and the medical evidence regarding foot injury in the STRs.  This opinion is of limited probative value on the issue before the Board.  The statement indicates that it is possible that an-service injury may relate to later development of foot disability.  The examiner merely indicated that a medical nexus between arthritis and the incident is possible.  The statement cannot be construed as a statement of probability.  Nowhere in the statement is it indicated that a relationship is either likely or probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim). 

By contrast, the June 2015 VA opinion is of greater probative value.  The examiner indicated a review of the claims file and detailed the Veteran's medical history, to include the complaints during service indicating foot troubles.  The examiner also addressed what impact, if any, the Veteran's in-service complaint of foot pain due to cold exposure had on his feet, and noted the Veteran's claim that he had experienced tingling and pain in the feet since the cold exposure.  In the report, the examiner diagnosed the Veteran with osteoarthritis in each foot, and with diabetic neurological disability affecting both feet.  The examiner then found the bilateral foot disability likely unrelated to service.  The examiner explained that the examination "is consistent with bilateral diabetic peripheral neuropathy of the feet, as well as routine [osteoarthritis] due to normal aging.  There is also left great toenail deformity due to an injury in 2002."  As this opinion is based on the evidence of record, addresses probability, and is explained, the opinion is persuasive.  See Bloom, supra.  Furthermore, the entirety of the evidence tends to support this examiner's opinion as the STRs and post-service evidence indicates onset of chronic disability several years after service.  See Maxson, supra.  In sum, the medical evidence countering the Veteran's claim preponderates against his claim.  See Gilbert, supra.  

To review, no evidence of record indicates chronic manifestations during service or within the first year of discharge from service of the Veteran's foot disability.  Indeed, the preponderance of the evidence establishes that the Veteran did not have chronic pathology during service or within one year of separation.  A chronic disease entity was not "noted" during service and any argument regarding continuity is inconsistent with the normal separation examination report in March 1989.  In short, there is no reliable evidence linking remote post-service onset to service.  Further, as detailed below, the lay assertions of a relationship to service are inconsistent with the record and are not credible.

In assessing the claims, the Veteran's lay assertions have been considered.  He is competent to report observable symptomatology such as what he feels or senses with regard to neck and foot pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether service caused neck or foot disability, the medical evidence countering the claims is more probative and more credible.  The development of arthritic and neurological disability in the neck and feet concerns internal pathology beyond the Veteran's capacity to observe.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the Veteran's lay assertions are not medically significant, particularly when compared with the detailed and persuasive findings by the neutral June 2015 VA examiner.  In weighing the evidence, the Board finds that that evidence preponderates against the lay assertions regarding symptomatology.  See Alemany and Gilbert, both supra.

As the preponderance of the evidence is against the claims to service connection for neck and bilateral foot disability, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for neck disability is denied.

Entitlement to service connection for right foot disability is denied.

Entitlement to service connection for left foot disability is denied.


REMAND

For the following reasons, a remand is warranted for the issues remaining on appeal. 

First, during the August 2017 Board hearing the Veteran indicated that his service-connected bilateral knee disability had worsened since the most recent VA compensation examination into the increased rating claims.  He should be provided with another examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Second, additional medical inquiry must be conducted into the service connection claim for back disability.  The Veteran underwent VA examination in September 2008.  The examiner addressed the issue of direct service connection.  But the examiner did not address whether service aggravated a back disorder noted in the Veteran's January 1975 enlistment report of medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Third, the service connection claims for hip, tailbone, and psychiatric disability must be remanded because each is inextricably intertwined with the service connection claim for back disability.  The Veteran asserts in part that these disabilities are due to back disability.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Fourth, the Veteran should undergo an additional VA examination regarding his service connection claim for TBI.  He underwent examination into this claim in June 2015.  But it is not clear in the report that STRs indicating potential neurological problems during service were considered.  See Barr, supra.  

Fifth, the Veteran should undergo VA compensation examination into his claim that he experienced a dental injury during service which led to his current dental problems.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).     

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which are dated in May 2017.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule a VA examination to determine the current severity of the Veteran's several service-connected bilateral knee disability.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of his lower back/spine disability.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that back disability is related to a disease, event, or injury during service?  

In answering (a), please consider and discuss the multiple STRs indicating that the Veteran experienced back problems throughout much of his 14-years of active duty (see e.g., January 1976 STR indicating that the Veteran requested a change in military occupational specialty (MOS) due to back problems).    

(b)  If the answer to (a) is negative, is it clear and unmistakable (i.e., undebatable) that scoliosis, noted in the Veteran's January 1975 enlistment report of medical examination, WAS NOT aggravated (i.e., permanently worsened) during service?  In other words, is it clear and unmistakable that the documented increase in back disability during service was due to the natural progress of the disorder? 

If you find in (b) that scoliosis was not aggravated during service, please explain what led to significant back disability during service if scoliosis was not responsible for the complaints.  In other words, if worsened scoliosis was not the problem throughout service, what was?  Does the evidence indicate that something else happened during service (independent from the scoliosis noted at service entrance) that caused the Veteran many back problems during service?  Or does the evidence indicate that a superimposed back disability resulted from, and in addition to, the scoliosis?  

Please explain in detail any opinion provided.  

4.  Schedule the Veteran for an examination to determine the nature and etiology of any tailbone, hip, or psychiatric disability.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Does the Veteran now have a tailbone or a hip (right or left) disability?  Has he been diagnosed during the appeal period with a tailbone and/or a hip disability?  

In answering (a), please discuss the evidence of record indicating that the Veteran does not have current tailbone or hip disability (see e.g., February 2017 VA report).  With regard to psychiatric disability, the evidence clearly establishes that, although the Veteran does not have posttraumatic stress disorder (PTSD), he has been diagnosed with depression and anxiety (see e.g., July 2015 VA report).    

(b)  Is it at least as likely as not that any diagnosed tailbone, hip, or psychiatric disability is related to a disease, event, or injury during service?  

In answering (b), please consider and discuss the multiple STRs indicating that the Veteran experienced back and psychiatric problems during service.     

(c)  If the answer to (b) is negative, is it at least as likely as not that any diagnosed tailbone, hip, or psychiatric disability is due to or caused by service-connected disability (e.g., knee disability, or back disability if it is determined to be service connected)?     

In answering (c), please discuss the July 2015 VA report finding depression and anxiety due in part to back disability.  

(d)  If the responses to (b) and (c) are negative, is it at least as likely as not that any diagnosed tailbone, hip, or psychiatric disability has been aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected disability (e.g., knee disability, or back disability if it is determined to be service connected)?     

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please explain in detail any opinion provided.  

5.  Schedule the Veteran for an examination to determine the nature and etiology of any residuals from the claimed TBI during service.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Does the Veteran now have residuals of a TBI?  

(b)  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that TBI residuals relate to a disease, event, or injury during service?  

In answering (b), please consider and discuss the March and April 1989 STRs indicating a reported six-month history with disorientation, vertigo, and tinnitus.  Please also discuss the Veteran's lay assertions during the August 2017 Board hearing in which he describes the ways in which he believes he experienced TBI during service.  

Please explain in detail any opinion provided.  

6.  Schedule the Veteran for an examination to determine the nature and etiology of any dental disorder.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  What are the Veteran's current dental disorder(s)?  

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed dental disorder relates to a disease, event, or injury during service?  

In answering (b), please consider and discuss STRs addressing the Veteran's dental status during service, to include the January 1975 enlistment report of medical examination which noted a "partial upper plate."  Please also address the Veteran's lay assertions, detailed in the transcript of the August 2017 hearing, that poor and incomplete dental treatment during service led to infection which then led to several extractions.    

Please explain in detail any opinion provided.  

7.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the March 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


